Catón, C. J. The ordinances under which these defendants were ^convicted and fined were never published, so far. as appears from these records, as the statute requires. Until such publication, it could never become a law. The charters of Springfield and Quincy specify the powers and define the duties of this corporation, and these expressly provide that the ordinances shall be published before they become operative. See Laws of Special Session 1839-JO, p. 11, § 38. The judgments must be reversed, and the causes remanded. Judgments reversed.